Exhibit 10.3
PLEXUS CORP. 2008 LONG-TERM INCENTIVE PLAN
UNRESTRICTED STOCK AWARD
TO:
DATE:
     I am pleased to notify you that, as a non-employee member of the Board of
Directors of Plexus Corp. (the “Corporation”), you have been awarded under the
Plexus Corp. 2008 Long-Term Incentive Plan (the “LTIP”) an Unrestricted Stock
Award of                      shares of the Corporation’s common stock, $.01 par
value (the “Award Shares”). Except as provided in the next paragraph, the Award
Shares will be transferred to you on                     .
     If you made a valid, timely election (available for 2011 and later years
only) to defer receipt of the Award Shares, then your deferral election and the
terms of the Plexus Corp. Non-Employee Directors Deferred Compensation Plan will
determine when the Award Shares are transferred to you (prior to that transfer
your award will be represented by Deferred Stock Units as defined in the LTIP).
     As a reminder, applicable securities laws may restrict your ability to sell
the shares you receive under this award. You must comply with the Corporation’s
Insider Trading Restrictions and Policies, a copy of which is included with this
letter. The Corporation’s counsel should be consulted on your ability to sell
your shares under the 1934 Act.
     As an additional reminder, the fair market value of the shares on the
transfer date will be includible in your gross income (as ordinary income) and
will be reported on IRS Form 1099.

            PLEXUS CORP.
      By:   Angelo M. Ninivaggi, Secretary                      

